          Case 20-03016 Document 99 Filed in TXSB on 12/29/20 Page 1 of 11




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

IN RE:                            |
                                  |
NEIGHBORS LEGACY HOLDINGS, INC., |                                          CASE NO. 18-33836-H1-11
                                  |                                         Chapter 11
      Debtor                      |
                                  |
MARK SHAPIRO, TRUSTEE             |
OF THE UNSECURED CREDITOR TRUST |
OF NEIGHBORS LEGACY HOLDINGS,     |
INC. AND ITS DEBTOR AFFILIATES,   |
      Plaintiff                   |
                                  |
VS.                               |                                         ADV. NO. 20-03016
                                  |
TOM VO, ET AL.,                   |                                         JURY DEMANDED
      Defendants                  |


                               FIRST AMENDED ORIGINAL ANSWER OF
                               DEFENDANT ELANIE UCBAMICHAEL MD


TO THE HONORABLE MARVIN ISGUR UNITED STATES BANKRUPTCY JUDGE:

          Comes now Elanie UcBamichael MD (“Dr. UcBamichael”), one of the Defendants in the

above numbered and titled Adversary Proceeding, and for answer to the Plaintiff's Third

Amended Complaint (doc 94, the "Complaint") filed by Mark Shapiro, Trustee of the Unsecured

Creditor Trust of Neighbors Legacy Holdings, Inc. and its Debtor Affiliates (the "Trustee"),

Elanie UcBamichael MD respectfully represents:

                                                          Summary

          The Trustee has abandoned claims that the transfers were made
          with actual intent to hinder, delay, or defraud creditors.




First Amended Original Answer of Defendant Elanie UcBamichael MD – Page 1
          Case 20-03016 Document 99 Filed in TXSB on 12/29/20 Page 2 of 11




          Dr. UcBamichael was an innocent investor who invested $75,000
          to purchase a three percent class B limited partnership interest in
          NEC Port Arthur Emergency Center, LP.

          Dr. UcBamichael received distributions from NEC Port Arthur
          Emergency Center, LP during 2016 and 2017 which totaled
          $61,780.68.

          NEC Port Arthur Emergency Center, LP was not insolvent.

          NEC Port Arthur Emergency Center, LP Received Reasonably
          Equivalent Value.

          Dr. UcBamichael is a good faith transferee for value.

          Dr. UcBamichael was entitled to rely upon the financial
          statements of NEC Port Arthur Emergency Center, LP in good
          faith, and did not know, and had no reason to know, whether
          NEC Port Arthur Emergency Center, LP had or may have
          incurred or guaranteed any loans from Key Bank to other debtor
          entities, or that any such debt was not disclosed in the financial
          statements of NEC Port Arthur Emergency Center, LP.

          If the Trustee’s allegations are true, then Dr. UcBamichael is the
          victim of fraud, and Dr. UcBamichael owns a claim against NEC
          Port Arthur Emergency Center, LP for loss of its investment
          fraudulently obtained, which she may set off against the
          disbursements received, up to the amount of its investment.

          The Trustee’s claims are barred by the statutes of limitations.


                   Response to the Trustee’s Allegations of Jurisdiction and Venue

          1. Dr. UcBamichael admits paragraphs 1 through 6 of the Complaint and agrees that this

Court has jurisdiction and venue to consider the Complaint as to Dr. UcBamichael. Dr.

UcBamichael consents to the entry of final orders or judgment by this honorable Court pursuant



First Amended Original Answer of Defendant Elanie UcBamichael MD – Page 2
          Case 20-03016 Document 99 Filed in TXSB on 12/29/20 Page 3 of 11




to BLR 7008-1 and 7012-1. Dr. UcBamichael does not know whether the Court has jurisdiction

or venue to consider the Complaint as to Defendants other than Dr. UcBamichael.

                                           Response to the List of Parties

          2. Dr. UcBamichael admits the allegation of paragraph 7 of the Complaint that the

Plaintiff, Mark Shapiro, is the Trustee of the Unsecured Creditor Trust (the "Trust") of

Neighbors Legacy Holdings, Inc., and its affiliates (the "Debtors").

          3. Dr. UcBamichael admits the allegation of paragraph 50 of the Complaint which

alleges that Dr. UcBamichael is an individual resident of Texas.

          4. Dr. UcBamichael does not have knowledge about and is not able to either admit or

deny the allegations of paragraphs 8 through 49 and 51 through 57 of the Complaint. Dr.

UcBamichael does not know the correct names and identity of the other defendants named in the

Complaint.

                                    Response to Trustee’s Background Facts

          5. Dr. UcBamichael does not have knowledge about and is not able to either admit or

deny the allegations of paragraphs 58 through 62 of the Complaint concerning the bankruptcy

cases of the Neighbors Debtor Entities, the Chapter 11 Plan, or the creation of the Unsecured

Creditor Trust.

                     Response to Trustee’s Allegations of Transfers to Defendants

          6. Dr. UcBamichael denies the allegations of paragraphs 63 through 73 of the Complaint

and demands strict proof thereof.

          7. Dr. UcBamichael denies that she received the payments alleged in the Complaint and

Exhibit A to the Third Amended Complaint to have been made to Dr. UcBamichael.




First Amended Original Answer of Defendant Elanie UcBamichael MD – Page 3
          Case 20-03016 Document 99 Filed in TXSB on 12/29/20 Page 4 of 11




          8. Dr. UcBamichael did not receive any payments or transfers from any of the debtor

entities except for only from NEC Port Arthur Emergency Center, LP.

          9. Dr. UcBamichael denies that NEC Port Arthur Emergency Center, LP was insolvent

on the dates of the distributions to Dr. UcBamichael. This is proved by UcBamichael Exhibit 1 –

Financial Statements of NEC PortArthur Emergency Cener, LP, attached hereto.

                         Response to the Trustee’s Claims and Causes of Action
                              For Alleged Receipt of Fraudulent Transfers
                             Under Bankruptcy Code Sections 548 and 550
                        And Texas Business and Commerce Code Section 24.006.

          10. Dr. UcBamichael denies the allegations of paragraphs 74 through 82 of the

Complaint as they concern Dr. UcBamichael, and demands strict proof thereof.

          The Trustee has abandoned claims that the transfers were made
          with actual intent to defraud creditors.
          11. The Trustee’s Third Amended Complaint omitted the theory that the transfers were

made by the Debtors with actual intent to hinder, delay, or defraud creditors, and instead the

Trustee alleges only that the Debtors who made the transfers were insolvent on the dates of the

transfers, and received less than reasonably equivalent value for the transfers. The Trustee

omitted claims and causes of action under Bankruptcy Code Section 548(a)(1)(A) and Texas

Business and Commerce Code Section 24.005, previously alleged, from the Trustee’s Third

Amended Complaint.

          Dr. UcBamichael was an innocent investor who invested $75,000
          to purchase a three percent class B limited partnership interest in
          NEC Port Arthur Emergency Center, LP.
          12. Dr. UcBamichael was an innocent investor in NEC Port Arthur Emergency Center,

L.P. and owned only a 3% class B limited partnership interest in NEC Port Arthur Emergency

Center, LP. Dr. UcBamichael invested $75,000.00 to purchase a 3% limited partnership interest


First Amended Original Answer of Defendant Elanie UcBamichael MD – Page 4
          Case 20-03016 Document 99 Filed in TXSB on 12/29/20 Page 5 of 11




in NEC Port Arthur Emergency Center, L.P. This is proved by UcBamichael Exhibit 3 – Check

to Purchase Limited Partnership Interest attached hereto. Dr. UcBamichael did not participate in

the management of NEC Port Arthur Emergency Center, LP, or any other debtor entity. Dr.

UcBamichael did not own an interest in any other of the debtor entities except only NEC Port

Arthur Emergency Clinic, LP.

          Dr. UcBamichael received distributions from NEC Port Arthur
          Emergency Center, LP during 2016 and 2017 which totaled
          $61,780.68.
          13. Dr. UcBamichael received distributions from NEC Port Arthur Emergency Clinic,

LP during the years 2016 and 2017 which totaled the sum of $36,364.58. This is proved by Dr.

UcBamichael Exhibit 4 – Bank Statements for Payments Received From NEC Port Arthur

Emergency Center, LP by Dr. UcBamichael, attached hereto. Dr. UcBamichael did not receive

any payments or transfers from any of the debtor entities except only from NEC Port Arthur

Emergency Center, L.P.

               NEC Port Arthur Emergency Center, LP was not insolvent.
          14. On the dates of the payments to Dr. UcBamichael, and at all relevant times, NEC

Port Arthur Emergency Center, LP was not insolvent, and did not become insolvent as a result of

any of the payments to Dr. UcBamichael. This is proved by the financial statements of NEC

Port Arthur Emergency Center, LP attached hereto and marked Dr. UcBamichael Exhibit 1 –

Financial Statements of NEC Port Arthur Emergency Center, LP. Dr. UcBamichael is not liable

to the Trustee under 11 U.S.C. Section 548(a)(1)(B)(ii), or Texas Bus. & Comm. Code Section

24.006.




First Amended Original Answer of Defendant Elanie UcBamichael MD – Page 5
          Case 20-03016 Document 99 Filed in TXSB on 12/29/20 Page 6 of 11




          NEC Port Arthur Emergency Center, LP Received Reasonably
          Equivalent Value.
          15. The total of all payments received by Dr. UcBamichael from NEC Port Arthur, LP.

is less than the amount which Dr. UcBamichael paid to purchase its limited partnership interest.

This is proved by Dr. UcBamichael Exhibit 5 – Summary, attached hereto.

          16. NEC Port Arthur Emergency Center, LP received reasonably equivalent value in

exchange for the distributions to Dr. UcBamichael. Dr. UcBamichael invested $75,000.00 to

purchase a 3 percent limited partnership interest in NEC Port Arthur Emergency Center, LP. Dr.

UcBamichael's capital contribution is “value” as defined in Tex. Bus. Comm. Code § 24.004(a)

and is "reasonably equivalent value" as defined in Tex. Bus. Comm. Code § 24.004(d). The

amount invested is greater than the amount of all payments from NEC Port Arthur Emergency

Center, LP to Dr. UcBamichael, and Dr. UcBamichael is not liable to the Trustee under

Bankruptcy Code Section 548(a)(1)(B)(i) or Tex. Bus. & Comm. Code Section 24.006.

          17. NEC Port Arthur Emergency Center, L.P. is a pass through entity for federal income

taxes, and did not pay taxes on its income directly to the United States Treasury. The federal

income tax liability of NEC Port Arthur Emergency Center, L.P. was passed through to the

limited partners in proportion to each partners’ share of ownership of the limited partnership, and

reported on K-1 statements to the individual partners. The money paid by NEC Port Arthur

Emergency Center, L.P. to its limited partners was for the purpose and in amounts to enable each

partner to pay its share of the partnership’s federal income tax liability (the “Tax Distributions”).

Dr. UcBamichael paid its share of the federal income tax liability of NEC Port Arthur

Emergency Center, LP to the United States Treasury with Dr. UcBamichael’s federal income tax

returns. Dr. UcBamichael’s share of the federal income tax liability of NEC Port Arthur



First Amended Original Answer of Defendant Elanie UcBamichael MD – Page 6
          Case 20-03016 Document 99 Filed in TXSB on 12/29/20 Page 7 of 11




Emergency Center, L.P. is value and reasonably equivalent value for the amounts of the Tax

Distributions which Dr. UcBamichael received.

          Dr. UcBamichael is a Good Faith Transferee for Value.

          18. Bankruptcy Code Section 548(c) provides that a transferee or oblige of such a

transfer or obligation that takes for value and in good faith has a lien on or may retain any

interest transferred or may enforce any obligation incurred, as the case may be, to the extent that

such transferee or oblige gave value to the debtor in exchange for such transfer or obligation.

          19. Bankruptcy Code Section 550(b) provides that the trustee may not recover under

section (a)(2) of Section 550 from a transferee that takes for value, including satisfaction or

securing of a present or antecedent debt, in good faith, and without knowledge of the voidability

of the transfer avoided.

          20. Dr. UcBamichael gave value in the amount of $75,000.00 to NEC Port Arthur

Emergency Center, LP to purchase a 3 percent class B limited partnership interest in NEC Port

Arthur Emergency Center, in good faith, and without knowledge that NEC Port Arthur

Emergency Center, LP guaranteed any debts or loans made by Key Bank to other Debtor entities,

or was not a solvent entity. Dr. UcBamichael was entitled to rely upon and did rely upon the

truth of financial statements prepared by and furnished to Dr. UcBamichael by and for NEC Port

Arthur Emergency Center, LP, which showed that, at all material times, NEC Port Arthur

Emergency Center, LP was solvent, that the value of its assets were greater than the sum of its

debts, and that the amount of its income was greater than the amount of its expenses, and Dr.

UcBamichael acted in good faith in relying upon the financial statements of NEC Port Arthur

Emergency Center, LP, at the time the distributions were made.




First Amended Original Answer of Defendant Elanie UcBamichael MD – Page 7
          Case 20-03016 Document 99 Filed in TXSB on 12/29/20 Page 8 of 11




          21. The total amount of distributions, which Dr. UcBamichael received from NEC Port

Arthur Emergency Center, LP, totaled $61,780.68, and was less than in the amount of

$75,000.00 that Dr. UcBamichael invested to purchase a 3 percent limited partnership interest in

NEC Port Arthur Emergency Center, LP.

          22. In addition, the distributions were made to enable Dr. UcBamichael, and other

limited partners, to be able to pay their proportionate share of the federal income tax liability of

NEC Port Arthur Emergency Center, LP (the Tax Distributions). Dr. UcBamichael paid her

proportionate share of federal income taxes based upon income of NEC Port Arthur Emergency

Center, LP for the years in which the Tax Distributions were made, which is value and

reasonably equivalent value, for the Tax Distributions. Such Tax Distributions are not avoidable

by the Trustee.

          Dr. UcBamichael was entitled to rely upon the financial
          statements of NEC Port Arthur Emergency Center, LP in good
          faith, and did not know, and had no reason to know, whether
          NEC Port Arthur Emergency Center, LP had or may have
          incurred or guaranteed any loans from Key Bank to other debtor
          entities, or that any such debt was not disclosed in the financial
          statements of NEC Port Arthur Emergency Center, LP.
          23. Dr. UcBamichael was entitled to rely upon the financial statements of NEC Port

Arthur Emergency Center, LP, in good faith. The financial statements were prepared by the

accounting firm of Briggs & Veselca Co., and Dr. UcBamichael in good faith believed that the

financial statements were true and correct. Dr. UcBamichael was a limited partner and did not

participate in the management or financial affairs of NEC Port Arthur Emergency Center, LP.

Dr. UcBamichael did not know, and had no reason to know whether NEC Port Arthur

Emergency Center, LP had or may have incurred or guaranteed any loans from Key Bank to




First Amended Original Answer of Defendant Elanie UcBamichael MD – Page 8
          Case 20-03016 Document 99 Filed in TXSB on 12/29/20 Page 9 of 11




other debtor entities, or that any such guaranteed debt was not disclosed in the Financial

Statements.

          If the Trustee’s allegations are true, then Dr. UcBamichael is the
          victim of fraud, and Dr. UcBamichael owns a claim against NEC
          Port Arthur Emergency Center, LP for loss of its investment
          fraudulently obtained, which she may set off against the
          disbursements received, up to the amount of its investment.
          24. If there is any truth to the Trustee’s allegations that NEC Port Arthur Emergency

Center, LP guaranteed massive indebtedness incurred by other debtor entities to obtain loans

from Key Bank, which was not disclosed in the financial statements of NEC Port Arthur

Emergency Center, LP., then Dr. UcBamichael is the victim of fraud, and Dr. UcBamichael

owns a claim against NEC Port Arthur Emergency Center, LP for loss of er investment

fraudulently obtained in the amount of $75,000.00.

          25. Where fraud is involved, an equity investor gives value in exchange for return of

principal, and the investor has a fraud claim against the debtor in the principal amount of the

investment, and affords a defense to the investor for recovery of distributions received from the

debtor, up to the amount of the lost investment. Perkins v. Haines, 660 F.3d 623 (11th Cir.

2011); In re API Holdings, 525 F.3d 700 (9thCir. 2008); In re Bernard L. Madoff Investment

Securities LLC, No.19-0426-bk(L), (2nd Cir., September 24, 2020).

          The Trustee’s claims are barred by the statutes of limitations.

          26. The Trustee's claims against Dr. UcBamichael under Bankruptcy Code Sections 548

and 550 are barred by the applicable statutes of limitations. The transfers alleged to have been

made to Dr. UcBamichael allegedly took place more than two years before the date on which the

Debtors' petitions were filed, and the Trustee's claims against Dr. UcBamichael under Sections




First Amended Original Answer of Defendant Elanie UcBamichael MD – Page 9
         Case 20-03016 Document 99 Filed in TXSB on 12/29/20 Page 10 of 11




548 and 550 of the Bankruptcy Code are barred by the two year statute of limitations of 11

U.S.C. 548(a)(1).

          27. The Trustee's claims against Dr. UcBamichael under Tex. Bus & Comm. Code §

24.006(b) are barred by the statute of limitations. For transfers to an insider which are sought to

be avoided under § 24.006 (b), the statute of limitations is one year after the transfer is made.

Dr. UcBamichael did not receive any payments or transfers from NEC Port Arthur Emergency

Center LP within one year before the date of the Debtors’ petitions, and the Trustee’s claims are

barred by the one year statute of limitations of Tex. Bus. & Comm. Code Section 24.010(a)(3).

                                                  COUNTER CLAIM

          28. The Trustee’s claims against Dr. UcBamichael are without merit. Dr. UcBamichael

is entitled to recover its reasonable attorney’s fees for defending this Complaint from the

Plaintiff, the Trustee of the Unsecured Creditor Trust of Neighbors Legacy Holdings, Inc. and its

Debtor Affiliates, pursuant to Tex. Bus. & Comm. Code § 24.013. A reasonable attorney’s fee

for Dr. UcBamichael for the services of its attorneys is the sum of at least $30,000.

                                                          PRAYER

          Wherefore, premises considered, Defendant Elanie UcBamichael, MD prays that the

Trustee take nothing from Dr. UcBamichael, and that Dr. UcBamichael recover her costs and

reasonable attorney’s fees from the Plaintiff, the Trustee of the Unsecured Creditor Trust of

Neighbors Legacy Holdings, Inc. and its Debtor Affiliates, and for such and further relief to

which Dr. UcBamichael may show herself to be justly entitled.

                                                            Respectfully submitted,

                                                            ROSS, BANKS, MAY, CRON & CAVIN, P.C.

                                                            By:
                                                            John Mayer

First Amended Original Answer of Defendant Elanie UcBamichael MD – Page 10
         Case 20-03016 Document 99 Filed in TXSB on 12/29/20 Page 11 of 11




                                                            Texas Bar Number 13274500
                                                            Southern District Number 502092
                                                            7700 San Felipe, Suite 550
                                                            Houston, Texas 77063
                                                            Phone 713-626-1200
                                                            Email jmayer@rossbanks.com
                                                            Attorney for Defendant
                                                            Elanie UcBamichael, MD



                                           CERTIFICATE OF SERVICE

        I certify that true copies of this answer were served upon the Trustee by email to the
Trustee’s attorney of record Clifford Walston of the law firm of Walston Bowlin, LLP, to email
address cliff@walstonbowlin.com, and on all persons who have entered an appearance in this
case electronically by means of the Court’s CM/ECF System contemporaneously with filing.
This service was completed on December 29, 2020.

                                                            .
                                                            John Mayer




First Amended Original Answer of Defendant Elanie UcBamichael MD – Page 11
